Fourth Court of Appeals
                                             San Antonio, Texas
                                                     April 26, 2016

                                                No. 04-15-00695-CV

                                                John M. DONOHUE,
                                                     Appellant

                                                             v.

Sergeant Jose HERNANDEZ, Deputy Matt Krueger, Deputy Birdie Tyler, and Denise Martinez,
                                   Appellees

                            From the County Court at Law, Kendall County, Texas
                                       Trial Court No. 15-003-CCL
                                 Honorable Bill R. Palmer, Judge Presiding


                                                    ORDER
        Appellee Denise Martinez’s brief was originally due to be filed on March 21, 2016.
Appellee Denise Martinez’s first motion for extension of time was granted, extending the
deadline for filing the brief to April 20, 2016.1 The brief has not been filed. It is therefore
ORDERED that appellee Denise Martinez’s brief be filed no later than May 10, 2016, or the case
will be set “at issue” and will be submitted without an appellee’s brief filed by appellee Denise
Martinez.

                                                                  _________________________________
                                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of April, 2016.


                                                                  ___________________________________
                                                                  Keith E. Hottle
                                                                  Clerk of Court




1
    The appellees’ brief for the other appellees was filed on April 20, 2016.